REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest an access instrument for creating a surgical working portal, comprising: a body having an upper portion, a lower monolithic portion, a first end, and a body length; an extension extending from a transition portion of the upper portion of the body; a first slot defined by a rim and having a first slot length running along the length of the body from the first end; and a second slot defined by the transition portion and having a second slot length running along the length of the body from the first end and in line with the extension, wherein the first slot length and the second slot length are less than the body length and the first and second slots extend entirely through the body.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a method of using an access instrument, comprising: inserting a first instrument within a passageway running through a port, and a body having a body length, an upper portion, a lower monolithic portion, and a first end; inserting a second instrument within the passageway; maneuvering the first instrument through a first slot defined by a rim and formed entirely through the body and having a first slot length running along the length of the body from the first end; and maneuvering the second instrument through a second slot defined by a transition portion and formed entirely through the body and having a second slot length running along the length of the body from the first end, wherein each of the first slot length and the second slot length is less than the body length and the first and second slots being opposite each other, the transition portion extending from the upper portion.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest an access instrument comprising: an extension having a rim, the rim defining a first opening aligned with a central axis defined by the extension, and a second opening circumferentially opposite the first opening; a body having an upper portion, a lower monolithic portion, a body length, a first slot defined by the rim and having a first slot length from the rim and aligned with the first opening, and a second slot defined by a transition portion extending from the upper portion and having a second slot length from the rim and aligned with the second opening, the first slot length and the second slot length being less than the body length, the first and second slots extending entirely through the body.
Raymond et al. (U.S. Publication No.2006/0106416 A1; hereinafter “Raymond”) discloses the claimed invention except for a body having an upper portion and lower monolithic portion, and an extension extending from a transition portion of the upper portion of the body.  Furthermore, Raymond fails to disclose a body having an upper portion and a lower monolithic portion, and a second slot defined by a transition portion extending from the upper portion.
Mangiardi (U.S. Publication No.2006/0287583 A1) discloses the claimed invention except for a body having an upper portion and a lower monolithic portion, and a second slot defined by a transition portion, wherein the transition portion extends from the upper portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773